Exhibit 10.11

GENERAL MARITIME CORPORATION

Amendment No. 1 to General Maritime Corporation’s 2001 Stock Incentive Plan

(as amended and restated, effective March 30, 2006)

Section 2.7(e) of the 2001 Stock Incentive Plan of General Maritime Corporation
(the “Company”), as amended and restated (effective March 30, 2006), is hereby
amended by adding the underscored sentence to the end thereof as set forth
below:

(e)           Minimum Vesting Periods.  To the extent that vesting of restricted
stock is based on the grantee’s continued employment (or other service) with the
Company for a specified period, the shares of restricted stock shall not vest in
full until the third anniversary of the grant date, provided, however, that in
each calendar year the Committee may grant up to 76,597 restricted shares
(subject to adjustment as provided in Section 3.7(a)) with shorter vesting
periods to (i) non-employee directors in lieu of director fees, and (ii) new
employees or consultants in connection with their commencing employment or other
service.  For the avoidance of doubt, this Section 2.7(e) shall not preclude the
accelerated vesting of restricted stock in the case of termination of
employment, death, disability, Change in Control, or similar special
circumstances.

December 18, 2006

 

 


--------------------------------------------------------------------------------